 Case 6:18-cv-02185-JA-DCI Document 15 Filed 04/18/19 Page 1 of 1 PageID 51



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ALBERT BRANCH,

                       Plaintiff,

v.                                                  Case No: 6:18-cv-2185-Orl-28DCI

CENTRAL FREIGHT LINES, INC.,

                 Defendant.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant CENTRAL

FREIGHT LINES, INC. in Orlando, Florida on the 18th day of April 2019.



                                         ELIZABETH M. WARREN, CLERK
                                         s/DA, Deputy Clerk


Copies furnished to:
Counsel of Record
